Title: From George Washington to Edward Montagu, 25 November 1774
From: Washington, George
To: Montagu, Edward

 
[25 November 1774]. “The power of attorney from Colo. Mercer, Mr. Graval, & Miss Wroughton, which you was pleased to inclose to Mr. Mason and us came to hand in July last; Mr. Mason declining the trust, we shall think ourselves happy if in the course of this transaction we shall be able to give you, our friend & acquaintance Col. Mercer, and the mortgagees, that satisfaction we shall aim at in prosecuting this business. . . . True it is, this deed to Messrs. Dick and Hunter bears date twelve months posterior to Miss Wroughton’s mortgage, but then it is recorded in the General Court, and as Mr. James Mercer swears in his answer, before he knew, or ever heard of his brother’s being indebted to that lady; whose mortgage not arriving as we have been told till May last and no evidences since appearing to prove it . . . it is not recorded, but admitted nevertheless by Mr. James Mercer as having an operation upon the Shannondoah Estate after execution of the trust deed to Messrs. Dick & Hunter, & upon the Bull Run Estate, after partition thereof absolutely.”
